[Cite as Nikooyi v. Nikooyi, 2022-Ohio-3239.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

ALEXANDER NIKOOYI,                                :

                 Plaintiff-Appellant,             :
                                                               No. 111392
                 v.                               :

VASILIKI NIKOOYI, ET AL.,                         :

                 Defendants-Appellees.            :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 15, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-928202


                                            Appearances:

                 Alexander Nikooyi, pro se.


EILEEN T. GALLAGHER, J.:

                This cause came to be heard on the accelerated calendar pursuant to

App.R. 11.1 and Loc.App.R. 11.1.                Defendant-appellant, Alexander Nikooyi

(“Nikooyi”), pro se, appeals the dismissal of his complaint and claims the following

three errors:

        1. The trial court erred in ruling that appellant had no standing to sue
        for emotional distress and dismissing claims regarding emotional
        distress.
      2. The trial court erred and abused its discretion in denying the
      appellant’s motions for extension of the discovery period, motions for
      psychological assessment, and all other discovery motions.

      3. The trial court erred in compelling the appellant to file a motion for
      summary judgment despite him not having any desire to do so, further
      complicating the case and demonstrating an abuse of discretion,
      deeming evidence in the summary judgment as inadmissible and
      dismissing the entire case the same day.

             We affirm the trial court’s judgment.

                        I. Facts and Procedural History

             In January 2020, Nikooyi filed a pro se complaint against his parents,

defendants-appellees    Vasiliki   (“Vasiliki”)   and   Hamid    Nikooyi   (“Hamid”)

(collectively “appellees”), asserting 11 claims for relief composed of six counts of

intentional infliction of emotional distress, one count of slander pro quod, one count

of invasion of privacy, two counts of battery, and one count of negligent infliction of

emotional distress.

             In his fourth amended complaint, filed on August 25, 2020 (“Amended

Complaint”), Nikooyi states that he lived with his parents until “mid-2016,” when

he was 22 years old. He alleges that his mother, Vasiliki, intentionally inflicted

emotional distress on him by destroying his belongings, improperly screaming at

him as a method of discipline, using rude words, and prohibiting him from talking

to his sister, who was still a minor when the complaint was filed. (Amended

Complaint ¶ 2, 6, 12.) He claims that his father, Hamid, intentionally inflicted

emotional distress on him by “calling him rude names like animal” and “saying ‘fine’
or ‘do it’ when [Nikooyi] would say he was feeling suicidal.” (Amended Complaint

¶ 6.) He alleges that these acts continued “throughout the past till mid 2016.”

(Amended Complaint ¶ 4-6.)

             Nikooyi alleges that his parents intentionally inflicted emotional

distress on him by failing to take care of his sister’s health. He claims: “The parents

will not correct the sister’s teeth * * * with the correct orthodontic procedure, at

[Nikooyi]’s request thus causing him distress in the process, nor will they allow him

to verify that her teeth appear to be growing correctly.” (Amended Complaint ¶ 13.)

He also claims his parents purposefully mistreated his sister in order to cause

emotional distress to Nikooyi, who witnessed the mistreatment. He alleges he

witnessed the mistreatment of his sister until “mid 2016,” but that the problem with

his sister’s teeth have continued “throughout the past and currently.” (Amended

Complaint ¶ 12-13.)

             Nikooyi alleges that appellees slandered him by telling his younger

sister that he was “mentally ill.” He claims that his sister is now “convinced

[Nikooyi] is bad or mentally ill.” (Amended Complaint ¶ 7.) The complaint further

alleges that appellees made misrepresentations about Nikooyi to “other people as

well, especially family members (aunts, uncles etc.) * * * because of all the times

[Nikooyi] has been held in psychiatric wards[.]” (Amended Complaint ¶ 7.)

            Nikooyi claims that Hamid committed two counts of battery and

intentionally inflicted emotional distress on him by “hitting him with a hockey

stick,” and throwing things at him. (Amended Complaint ¶ 3, 9.) He also claims
Hamid “assisted someone else in attacking [Nikooyi],” and prevented Nikooyi from

breathing. (Amended Complaint ¶ 11.) The first count of battery allegedly occurred

in 2001, and the second count allegedly occurred in 2019. (Amended Complaint ¶ 9,

10-11.)

             Nikooyi further alleges that Hamid invaded his privacy by taking his

computer from his bedroom, removing a sign from his bedroom and entering

Nikooyi’s “private room with reckless disregard for his privacy and state of mind

during inopportune times.” (Amended Complaint filed Aug. 25, 2020, ¶ 8.) He

asserts that invasions “of this type occurred throughout life until around mid 2016.”

(Amended Complaint filed Aug. 25, 2020, ¶ 8.)

             Finally, Nikooyi alleges that appellees committed one count of

negligent infliction of emotional distress and one count of intentional infliction of

emotional distress by visiting Nikooyi while he was in the hospital for a psychiatric

condition. He alleges appellees inappropriately spoke with Nikooyi’s attending

physician and misled the doctor as to the cause of his mental illness.

              In the prayer for relief, Nikooyi asked the court for (1) a mandatory

injunction requiring appellees to undergo psychological counseling, evaluation, and

parenting classes, (2) an injunction enjoining appellees from homeschooling

Nikooyi’s minor sister, (3) an order requiring protective supervision of Nikooyi’s

sister by an appropriate governmental agency, (4) an order allowing Nikooyi to talk

to his sister, (5) an order requiring appellees to correct his sister’s teeth with the

appropriate orthodontic treatment, (6) an injunction prohibiting appellees from
speaking with Nikooyi’s health care providers, and (7) any relief the court deems

reasonable and just.

             Appellees, who were represented by counsel, filed an answer and a

motion to dismiss the complaint.        However, their attorney withdrew from

representation before the motions were ruled on and before the fourth amended

complaint was filed. The fourth amended complaint rendered the motion to dismiss

moot, and appellees neither retained new counsel nor filed another motion to

dismiss. After the case had been pending for two years, the court instructed Nikooyi

to file a motion for summary judgment and warned that failure to file the motion

would result in a dismissal of his case for failure to prosecute. Nikooyi complied

with the court’s order and filed a motion for summary judgment as well as an

amended motion for summary judgment.

             The court denied the motion for summary judgment. In its judgment

entry denying the motion, the court explained that

      [n]one of the “‘evidence’” provided by plaintiff in his motion for
      summary judgment were [sic] properly authenticated and are therefore
      stricken. As there remains no other evidence or brief besides the
      recitation of the unauthenticated “‘evidence,’” the motion for summary
      judgment must be denied.

             Thereafter, the trial court sua sponte dismissed the fourth amended

complaint because it failed to state a claim upon which relief could be granted. The

trial court found that Nikooyi’s claims for slander and battery were barred by the

applicable statutes of limitations. The court also found that Nikooyi failed to

establish a prima facie case of slander defamation. Finally, the court concluded that
Nikooyi failed to establish a prima facie case for a single count of intentional

infliction of emotional distress.1 The court explained:

       To the extent that any of the conduct alleged by plaintiff took place
       within the four year statute of limitations, a necessary element of a
       prima facie case of intentional infliction of emotional distress is “that
       the mental anguish suffered by plaintiff is serious and of a nature that
       no reasonable person could be expected to endure it.” Burks v. Torbert,
       8th Dist. Cuyahoga No. 91059, 2009-Ohio-486, ¶ 19. “A plaintiff may
       prove a debilitating emotional injury through the testimony of an
       expert or lay witnesses acquainted with the plaintiff who have observed
       significant changes in the emotional or habitual makeup of the plaintiff.
       A self-serving affidavit, however, is insufficient to overcome summary
       judgment as to this element of intentional infliction of emotional
       distress.” Id. at ¶ 20. Plaintiff has not plead or introduced evidence
       within the complaint, or his numerous filings, [that] there exists
       conduct that would qualify as intentional infliction of emotional
       distress. Accordingly, plaintiff’s claim for intentional infliction of
       emotional distress is hereby dismissed.

               Nikooyi now appeals the trial court’s judgment.

                                II. Law and Analysis

                   A. Intentional Infliction of Emotional Distress

               In the first assignment of error, Nikooyi argues the trial court erred in

dismissing his claims for intentional infliction of emotional distress. To establish a

claim of intentional infliction of emotional distress, the plaintiff must demonstrate

that (1) the defendant intended to cause the plaintiff serious emotional distress; (2)

the defendant’s conduct was extreme and outrageous, and (3) the defendant’s




       1 The judgment entry dismissing the fourth amended complaint does not explain
its reasons for dismissing the invasion of privacy claim. However, because Nikooyi does
not argue that the trial court erred in dismissing this claim, the lack of explanation is of
no consequence.
conduct was the proximate cause of plaintiff’s serious emotional distress. Phung v.

Waste Mgt., Inc., 71 Ohio St.3d 408, 1994-Ohio-389, 410, 644 N.E.2d 286.

              Extreme and outrageous conduct is conduct that goes beyond all

possible bounds of decency and is so atrocious that it is “utterly intolerable in a

civilized community.” Yeager v. Local Union 20, 6 Ohio St.3d 369, 375, 453 N.E.2d

666 (1983). “Mere insults, indignities, threats, annoyances, petty oppressions, or

other trivialities” are insufficient to sustain a claim for relief. Lloyd v. Cleveland

Clinic Found., 8th Dist. Cuyahoga No. 107214, 2019-Ohio-1885, ¶ 14, quoting

Yeager at 375.

              Moreover, to establish an intentional infliction of emotional distress

claim, the plaintiff bears the burden of proving that he sustained a severe emotional

injury. Allen v. Pirozzoli, 8th Dist. Cuyahoga No. 103632, 2016-Ohio-2645, ¶ 11. “A

plaintiff can prove severe and debilitating emotional injury through the testimony

of an expert or lay witnesses acquainted with the plaintiff who have observed

significant changes in the emotional or habitual makeup of the plaintiff.” Id., citing

Burks v. Torbert, 8th Dist. Cuyahoga No. 91059, 2009-Ohio-486, ¶ 20. Self-serving

statements, however, are not sufficient to establish this element of intentional

infliction of emotional distress. Id., citing Burks at ¶ 20.

              Nikooyi failed to present any evidence, expert or otherwise, to

establish that he suffered a severe emotional injury as a result of his parents’

conduct.   The trial court afforded Nikooyi the opportunity to provide sworn
testimony from experts and lay witnesses when it instructed him to file a motion for

summary judgment, but he failed to do so.

              Furthermore, the fact that Nikooyi is not a lawyer and represents

himself pro se does not change his burden to produce evidence in support of his

claims. The plaintiff in a civil case bears the burden of proof on each essential

element of any claim for relief set forth in the complaint. Winston v. Jake Sweeney

Automotive, Inc., 1st Dist. Hamilton No. C-910868, 1992 Ohio App. LEXIS 6024, *4

(Dec. 2, 1992), citing Charles A. Burton, Inc. v. Durkee, 162 Ohio St. 433, 123 N.E.2d

432 (1954); Schaffer v. Donegan, 66 Ohio App.3d 528, 585 N.E.2d 854 (2d

Dist.1990). “Under Ohio law, pro se litigants are held to the same standard as all

other litigants.” Bikkani v. Lee, 8th Dist. Cuyahoga No. 89312, 2008-Ohio-3130,

¶ 29, citing Kilroy v. B.H. Lakeshore Co., 111 Ohio App.3d 357, 363, 676 N.E.2d 171

(8th Dist.1996).    Therefore, the trial court correctly concluded that Nikooyi’s

intentional infliction of emotional distress claims fail due to lack of evidence.

              Accordingly, the first assignment of error is overruled.

                                   B. Discovery

              In the second assignment of error, Nikooyi argues the trial court erred

in denying his motions to compel appellees and his sister to submit to psychiatric

evaluations. He also claims the court erred in denying his request for an extension

of time to conduct discovery.

              Civ.R. 35 governs orders for the physical or mental examination of

persons and states, in relevant part:
      When the mental or physical condition (including the blood group) of
      a party * * * is in controversy, the court in which the action is pending
      may order the party to submit himself to a physical or mental
      examination * * * . The order may be made only on motion for good
      cause shown and upon notice to the person to be examined and to all
      parties and shall specify the time, place, manner, conditions, and scope
      of the examination and the person or persons by whom it is to be made.

Civ.R. 35(A). Thus, before the court may order a psychiatric examination, the

moving party must demonstrate that the mental conditions of the identified persons

are “in controversy” and that there is “good cause” for the examinations. In re

Guardianship of Johnson, 35 Ohio App.3d 41, 44, 519 N.E.2d 655 (10th Dist.1987).

Once the moving party meets these requirements, the decision to order such an

examination is within the discretion of the court. Brossia v. Brossia, 65 Ohio App.3d

211, 215, 583 N.E.2d 978 (6th Dist.1989).

              Appellees’ mental conditions are not “in controversy” because they are

not claiming mental or emotional injury. Even if appellees and his sister have

psychiatric conditions, those conditions are not relevant to Nikooyi’s claims. As

previously stated, in order for Nikooyi to prevail on a claim for intentional infliction

of emotional distress, he had to establish that appellees engaged in extreme and

outrageous conduct that was the proximate cause of his severe emotional injury.

Phung, 71 Ohio St.3d at 410, 644 N.E.2d 286. The controversy, therefore, is not

whether appellees and his sister had some kind of mental condition; the controversy

is whether appellees’ conduct was extreme and outrageous and, if so, whether their

conduct proximately caused Nikooyi’s alleged injury. Whether they have psychiatric
conditions is not relevant to this determination. Therefore, the trial court properly

denied Nikooyi’s motion for psychological evaluations.

              The trial court also acted within its discretion in denying Nikooyi’s

motion for extension of the discovery deadline. A trial court enjoys broad discretion

in the regulation of discovery proceedings including the imposition of discovery

deadlines. WFG Natl. Title Ins. Co. v. Meehan, 8th Dist. Cuyahoga No. 105677,

2018-Ohio-491, ¶ 18.

              An abuse of discretion occurs when “a court exercise[es] it’s judgment,

in an unwarranted way, in regard to a matter over which it has discretionary

authority.” Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d

463, ¶ 35. “‘The term “abuse of discretion” * * * implies that the court’s attitude is

unreasonable, arbitrary or unconscionable.’” State v. White, 118 Ohio St.3d 12,

2008-Ohio-1623, 885 N.E.2d 905, ¶ 46, quoting State v. Adams, 62 Ohio St.2d 151,

157, 404 N.E.2d 144 (1980).

              Nikooyi filed the complaint initiating this action in January 2020, and

appellees filed an answer on March 17, 2020. The trial court ordered discovery to

be completed by October 30, 2020. Thus, Nikooyi had more than seven months to

complete discovery before the discovery deadline. (See judgment entry dated July

2, 2020.) Yet, according to Nikooyi’s motion for extension of time, he waited until

September 2020, before attempting to take his sister’s deposition.          He then

discovered he was required to obtain subpoena approval from a Michigan court

because his sister lives in Michigan. He argued that he needed additional time to
obtain the subpoena, in part, because obtaining a foreign subpoena is difficult for a

pro se litigant and because he was unable to find an attorney interested in assisting

him with this case. (Motion for extension of time filed Sept. 14, 2020.)

               However, as previously stated, “pro se litigants are held to the same

standard as all other litigants.” Bikkani, 8th Dist. Cuyahoga No. 89312, 2008-Ohio-

3130, at ¶ 29. And, six months had elapsed since the time appellees answered the

complaint and Nikooyi’s attempt to subpoena his sister. We cannot say the trial

court abused its discretion in denying Nikooyi’s request to extend the discovery

deadline when he waited until the discovery deadline was six weeks away before

attempting to take his sister’s deposition. And, there remained six weeks within

which Nikooyi could obtain his sister’s deposition before the discovery deadline

expired. Furthermore, this is not a case where the plaintiff endeavored to obtain

discovery soon after the complaint was filed and the defendants caused the delay

requiring the extension. To the contrary, if there were any delay, it was caused by

Nikooyi himself.

               Therefore, the second assignment of error is overruled.

                             C. Summary Judgment

               In the third assignment of error, Nikooyi argues the trial court erred

in compelling him to file a motion for summary judgment despite him not having

any desire to do so. He contends the trial court’s order requiring him to file a motion

for summary judgment further complicated the case and demonstrated “wrong

discretion.”
              “Trial courts have inherent power to manage their own dockets and

the progress of the proceedings before them.” Sultaana v. Barkia Ents., 8th Dist

Cuyahoga No. 109122, 2020-Ohio-4468, ¶ 6, citing State ex rel. Charvat v. Frye, 114

Ohio St.3d 76, 2007-Ohio-2882, 868 N.E.2d 270, ¶ 23. This authority includes the

power to order parties to file briefs on issues in the case. See, e.g., Schmahl v.

Powers, 8th Dist. Cuyahoga No. 99115, 2013-Ohio-3241 (ordering parties to brief

the issue of whether the court had “jurisdiction to order CSEA not to pursue

collection of support arrears owed by a party in a Domestic Relations case”); In re

Estate of Shoemaker, 4th Dist. Adams No. 17CA1039, 2017-Ohio-8699 (trial court

ordered parties to brief the relevant legal authority regarding the settlement of will

contests by agreement).

              This case was pending for almost two years before the court ordered

Nikooyi to file a motion for summary judgment. The motion afforded Nikooyi the

opportunity to present evidence in support of his claims and allowed the court to

assess the merits of his claims before dismissing his claims.            Under these

circumstances, we cannot say that the trial court abused its discretion to regulate its

own docket when it ordered Nikooyi to file a motion for summary judgment.

              Accordingly, the third assignment of error is overruled.

              We acknowledge that the trial court sua sponte dismissed Nikooyi’s

fourth amended complaint. “[T]he Rules of Civil Procedure neither expressly permit

nor forbid courts to sua sponte dismiss complaints.” See State ex rel. Edwards v.

Toledo City School Dist. Bd. of Edn., 72 Ohio St.3d 106, 108, 647 N.E.2d 799 (1995).
Generally, a court may dismiss a complaint on its own motion pursuant to Civ.R.

12(B)(6), failure to state a claim upon which relief may be granted, only after the

parties are given notice of the court’s intention to dismiss and an opportunity to

respond. Id. However, we have recognized an exception to the general rule and

allowed sua sponte dismissals without notice where the complaint is frivolous or the

claimant obviously cannot prevail on the facts alleged in the complaint.           X-S

Merchandise, Inc. v. Wynne Pro, L.L.C., 8th Dist. Cuyahoga No. 97641, 2012-Ohio-

2315, ¶ 17, fn. 2, citing Dunn v. Marthers, 9th Dist. Lorain No. 05CA008838, 2006-

Ohio-4923.

              The trial court in this case did not expressly warn Nikooyi that it might

sua sponte dismiss his complaint. However, the court gave Nikooyi an opportunity

to present evidence in support of his claims by filing a motion for summary

judgment. After Nikooyi filed the motion for summary judgment, it was clear that

Nikooyi could not prevail on any of the facts alleged in the complaint because

Nikooyi failed to provide evidence in support of any of his claims. Therefore, the sua

sponte dismissal of his complaint was appropriate.

              Finally, we note that although the court dismissed all of Nikooyi’s

claims, he only argues that the court erred in dismissing his intentional infliction of

emotional distress claim. He does not dispute the trial court’s findings that his

slander and battery claims were barred by the applicable statutes of limitations nor

does he assert that the court erred in dismissing his invasion of privacy claim. And,
again, because Nikooyi failed to present evidence to support any of his intentional

infliction of emotional distress claims, the trial court properly dismissed them.

              Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MICHELLE J. SHEEHAN, P.J., and
MARY EILEEN KILBANE, J., CONCUR